872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome Howard HINTON, Plaintiff-Appellant,v.Mertie Joe JUBILEE, Beatrice Hinton, Defendants-Appellees.
No. 88-7337.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1989.Decided March 13, 1989.

Jerome Howard Hinton, appellant pro se.
Before ERVIN, Chief Judge, and DONALD RUSSELL and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Jerome Howard Hinton noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).*   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 Appellant filed his notice of appeal in the district court more than seven months after expiration of the appeal period.  Although under Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428) a prisoner's notice of appeal is deemed filed when given to prison officials for mailing, there is nothing to suggest that Hinton transmitted his notice of appeal for mailing less than seven months before it was received by the district court